Citation Nr: 1125394	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  06-31 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for low back strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously remanded by the Board in November 2007.

In August 2007, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the evaluation assigned his service-connected low back strain does not accurately reflect the severity of his disorder.  Service connection was granted for low back strain in October 1974, with an assigned 10 percent disability rating, effective July 2, 1974.

A preliminary review of the record discloses a need for further development prior to final appellate review.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

In connection with this appeal, the Veteran was afforded a VA medical examination in August 2005.  The examiner noted that the Veteran fell during his active duty service and was diagnosed with a lumbosacral sprain, which is service-connected.  The examiner concluded that it seemed clear from the Veteran's history that his lumbosacral sprain was a low level injury that would intermittently flare-up on a rare basis to a mild degree.  The examiner noted that during the past 5 years the character of the back pain had changed with new onset radiation of pain into the left leg and increased frequency and severity of pain.  The examiner stated that the Veteran currently had degenerative disc disease in the lumbar spine, which was not uncommon for a man of the Veteran's age.  The examiner opined that it was less likely than not that the Veteran's degenerative disc disease in the lumbar spine was caused by or aggravated by the injury to the low back he sustained while on active duty.  The examiner stated that the degenerative disc disease was related to the Veteran's age, as well as his weight.  The examiner also opined that the left S1 radiculopathy, caused by the degenerative disc disease, was less likely than not related to the Veteran's service-connected low back sprain.

Pursuant to the Board's November 2007 remand instructions, and in order to ascertain the current severity of the low back strain, the Veteran was afforded another VA medical examination in August 2009.  At this time, the examiner diagnosed the Veteran with degenerative changes of the lumbosacral spine with disc space narrowing at L5-S1, diffuse osteophyte formation throughout the lumbar spine, and chronic left L5 radiculopathy.  The Board notes that the examination report contains findings documenting the current severity of the Veteran's overall low back condition.

Unfortunately, the Board is presented with an evidentiary record which is not entirely clear.  The Board finds that the record does not allow for application of VA rating criteria with regard to the Veteran's service-connected low back sprain.  The Board notes that the record documents the current severity of the Veteran's overall low back disabilities; however, the record does not contain evidence that separates his service-connected from his non-service-connected low back disabilities.  In this regard, the Board notes that the clinician from the August 2005 examination opined that the Veteran's degenerative disc disease and left S1 radiculopathy were less likely than not related to his service-connected low back sprain; nevertheless, the results from the November 2007 VA examination report do not separate the symptomatology associated with the Veteran's service-connected low back sprain from his non-service-connected degenerative disc disease and left S1 radiculopathy.  In addition, the VA examiner did not opine as to whether such differentiation was possible.

The Board notes that VA has a duty to assist claimants in the development of facts pertinent to their claims, and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  See 38 U.S.C.A. § 5103A.

Therefore, given the specific circumstances in this appeal, the Board finds that obtaining another VA medical opinion would be helpful in resolving the claim.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty to remand a case if further evidence or clarification of the evidence is essential for a proper appellate decision).

Lastly, in light of the need to return the case for other development, the AMC/RO should obtain any recent VA treatment records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the Cincinnati VA Medical Center since December 2007.

2.  Then, after obtaining the above evidence, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected low back strain.  It is imperative that the claims folder be reviewed in conjunction with the examination.  All special tests and clinical findings should be clearly reported to allow for application of VA rating criteria.

Range of motion testing should be accomplished.  The examiner should also report the point (in degrees) that any range of motion is limited by pain.  Any additional functional loss due to weakness, fatigue and/or incoordination should be reported, to include an estimate of any additional limitation of motion during flare-ups.

If possible, the examiner should differentiate to the extent possible between symptomatology resulting from the Veteran's service-connected low back strain and any non-service-connected low back disabilities which may be found.  If it is medically impossible to differentiate among symptomatology resulting from the disabilities, the examiner should so state in the examination report.

3.  To avoid further remand, the AMC/RO should review the examination report obtained and ensure that the requested findings have been reported.

4.  After completion of the above and any further development deemed necessary, the AMC/RO should review the expanded record and determine whether a higher rating for low back strain is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


